Exhibit 10.2
Comfort Letter
To: China Construction Bank Zhonghsan Branch (“CCB ZH”) Whereas the Kalex
Circuit Board (China) Ltd’s (the “Company”) wholly owned subsidiary Kalex
Multi-Layer Circuit Board (Zhongshan) Co., Ltd (“Kalex ZS”) is applying for loan
facility from CCB ZS, the Company hereby irrevocably guarantees as follows:
1. The Company shall provide guaranty for Kalex ZS on the loan facility
application and will be severally liable for all debts arising from using such
loan.
2. During the term of loan, the Company will not provide any real properties
registered under the name of the Company in Zhongshan as collaterals to any
other financial institution, neither will dispose such real properties in other
ways.
Kalex Circuit Board (China) Ltd
Authorized representative signature
/s/ Ricky Ng

